UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2010 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition period from to Commission File Number:000-28861 INTERNATIONAL STAR, INC. (Exact name of registrant as specified in its charter) Nevada 86-0876846 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1818 Marshall Street, Shreveport, LA (Address of principal executive offices) (Zip Code) (318) 464-8687 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of November 1, 2010, there were 282,012,274 shares of the registrant’s Common Stock issued and outstanding. INTERNATIONAL STAR, INC. Form 10-Q For the Quarterly Period Ended September 30, 2010 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II – OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. (RESERVED) 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The following unaudited financial statements of International Star, Inc. have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the fiscal year ending December 31, 2009.In the opinion of management, these unaudited financial statements contain all adjustments necessary to fairly present the Company’s financial position as of September 30, 2010, and its results of operations and its cash flows for the nine-month period ended September 30, 2010. 3 INTERNATIONAL STAR, INC. AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) ASSETS September 30, December 31, Current Assets: Cash $ $ Prepaid expenses Total Current Assets Property and Equipment – net of accumulated depreciation of $1,345 at September 30, 2010 and $1,133 at December 31, 2009 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued expenses Accrued interest on note payable – related party Note payable – related party Shareholder deposits Advances from shareholder Total Current Liabilities Long Term Liabilities: Long term note payable – related party Total Long Term Liabilities Total Liabilities Stockholders’ Deficiency: Preferred Stock 20,000,000 shares authorized, Undesignated par value – none issued Common Stock 780,000,000 shares authorized, at $.001 par value; 282,012,274 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Capital in excess of par value Deficit accumulated during the exploration stage (6,226,384 ) (5,919,194 ) Total Stockholders’ Deficiency (1,457,363 ) (1,206,173 ) Total Liabilities and Stockholders’ Deficiency $ $ See accompanying notes to the consolidated financial statements. 4 INTERNATIONAL STAR, INC. AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) January 1, 2004 (date of inception of Three months ended Sep. 30, Nine months ended Sep. 30, exploration stage) to September 30, 2010 Revenue: Total Revenue $ Expenses: Mineral exploration costs Professional fees Compensation & management fees Depreciation & amortization 70 69 General & administrative Total Operating Expenses Net (Loss) from Operations $ ) $ ) $ ) $ ) $ ) Other Income and Expenses: Interest income $ Other income Interest expense (19,393 ) (12,603 ) (57,336 ) (33,155 ) ) Other expense (327 ) (50 ) ) Loss on disposal of assets (7,902 ) (20,531 ) Loss on divestiture of subsidiary (99,472 ) Total Other Income (Expense) (19,393 ) (12,603 ) (57,663 ) (37,585 ) (311,707 ) Net (Loss) $ ) $ ) $ ) $ ) $ ) Weighted Average Shares Common Stock Outstanding (Basic and Diluted) Net Loss Per Common Share (Basic and Diluted) $ ) $ ) $ ) $ ) See accompanying notes to the financial statements. 5 INTERNATIONAL STAR, INC. AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended Sep. 30, January 1, 2004 (date of inception of exploration stage) to September 30, Cash flows from operating activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation & amortization Loss on disposal of assets Loss on divestiture of subsidiary Stock based compensation expense Common stock issued for services Changes in operating assets and liabilities: Accounts receivable and prepaid expenses Inventories Other assets Accounts payables and accrued expenses Accrued interest on related party notes Net cash used in operating activities (127,908 ) (171,732 ) ) Cash flows from investing activities: Proceeds from disposal of assets Purchase of fixed assets (29,355 ) Net cash provided by investing activities (28,856 ) Cash flows from financing activities: Repayments of long term borrowings (25,000 ) Proceeds from exercise of warrants Shareholder deposits ) ) Proceeds from advances from shareholder Proceeds from notes payable – related party Proceeds from sale of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents (44,975 ) (5,107 ) (360,533 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ $ Supplemental non-cash financing activities: Common stock issued for deposits $ $ $ See the accompanying notes to the consolidated financial statements. 6 INTERNATIONAL STAR, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 A.BASIS OF PRESENTATION The interim consolidated financial statements of International Star, Inc. and subsidiaries (the “Company”) for the nine months ended September 30, 2010 and 2009, are not audited.The financial statements are prepared in accordance with the requirements for unaudited interim periods, and consequently do not include all disclosures required to be in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, the accompanying consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of September 30, 2010, and the results of its operations and cash flows for the nine months ended September 30, 2010. The results of operations for the nine months ended September 30, 2010, are not necessarily indicative of the results for a full year period. B.SIGNIFICANT ACCOUNTING POLICIES 1.Principles of Consolidation and Accounting Methods These consolidated financial statements include the accounts of International Star, Inc., and Qwik Track, Inc. (a wholly owned subsidiary).Qwik Track, Inc. has no assets and has not had any operations during the previous three years. 2.Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.Dividend Policy The Company did not declare or pay any dividends during the nine months ended September 30, 2010 and 2009.There are no legal, contractual or other restrictions, which limit the Company’s ability to pay dividends.Payment of future dividends, if any, on the Company’s common stock, will be dependent upon the amounts of its future after-tax earnings, if any, and will be subject to the discretion of its Board of Directors.The Company’s Board of Directors is not legally obligated to declare dividends, even if the Company is profitable.The Company has never paid any dividends on its common stock and has no plans to do so in the near future.Instead, the Company plans to retain any earnings to finance the development of its business and for general corporate purposes. 4.Mineral Properties and Equipment The Company has expensed the costs of acquiring and exploring its properties during the periods in which they were incurred, and will continue to do so until it is able to determine that commercially recoverable ore reserves are present on the properties.If it determines that such reserves exist, it will capitalize further costs. 7 5.Basic and Dilutive Net Income (Loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares issued and outstanding.Diluted net income (loss) per share amounts are computed using the weighted average number of common shares and common equivalent shares outstanding as if shares had been issued on the exercise of any common share rights unless the exercise becomes anti-dilutive and then only the basic per share amounts are shown in the report.At September 30, 2010, the Company had no common equivalent shares of stock outstanding. 6.Comprehensive Income The Company reports any foreign currency translation adjustments, reported separately in its Statement of Stockholders’ Equity, in other comprehensive income.Such amounts are immaterial and have not been reported separately.The Company had no other forms of comprehensive income since inception. 7.Stock Based Compensation The Company accounts for its stock based compensation and stock options using the fair value method.Under this method, share-based awards are fair valued and the related stock compensation expense, when applicable, is reported in the current financial statements. 8.Income Taxes The Company accounts for income taxes under an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in the Company’s financial statements or tax returns.In estimating future tax consequences, all expected future events, other than enactment of changes in the tax laws or rates, are considered. Due to the uncertainty regarding the Company’s future profitability, the future tax benefits of its net operating losses have been fully offset by a valuation allowance. 9.Fair Value of Financial Instruments The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values.These financial instruments include cash, prepaid expenses, accounts payable and accrued expenses, notes payable, shareholder deposits and advances from shareholder. 10.Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material effect on its financial statements. 11.Revenue Recognition Revenue will be recognized on the sale and delivery of a product or the completion of a service provided. 12.Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of nine months or less to be cash equivalents. 13.Financial and Concentration Risk The Company does not have any concentration or related financial credit risk. 8 C.DIVESTITURE OF PITA KING BAKERIES INTERNATIONAL, INC. Effective January 1, 2004, the original shareholders of Pita King Bakeries International, Inc. and the management of the Company mutually agreed to dissolve their business relationship.Under terms of this dissolution, the original shareholders of Pita King Bakeries International, Inc. returned 4,000,000 shares of common stock to the Company and the Company agreed to forgive a $35,000 loan made to Pita King Bakeries International, Inc.The original shareholders of Pita King Bakeries International, Inc. were allowed to retain 139,500 shares of the Company’s common stock which they had received as part of the original purchase of Pita King Bakeries International, Inc. by the Company.The Company has recognized a loss of $99,472 on the divestiture of Pita King Bakeries International, Inc. D.COMMON STOCK During the nine months ended September 30, 2010, the Company did not issue any shares of common stock. E.RELATED PARTY TRANSACTIONS The Company entered into a loan agreement with Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and Cemeteries, Inc. on December 3, 2007.This company is controlled through ownership by a shareholder/director of International Star, Inc.Under terms of the agreement, the Company has an available credit line balance of $500,000 with interest accruing at 6% per annum.The interest is due and payable on a quarterly basis (every three months).The loan is collateralized by a security interest to the above mentioned lender in the amount of 51% interest in the mineral rights of all mining claims owned by the Company or in which the Company has an interest in its properties located in Mohave County, Arizona, along with any future claims acquired by the Company.At September 30, 2010, the Company had borrowed $500,000 under the terms of this loan agreement and had accrued interest of $78,599.The principal amount borrowed, together with accrued interest, is due and payable on December 3, 2012. The Company entered into another loan agreement with Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and Cemeteries, Inc. on December 1, 2008.Under terms of the agreement, the Company has an available credit line of $200,000 with interest accruing at 10% per annum.The interest rate increased from 10% to 18% per annum as of March 31, 2009, which was the maturity date of the Note.At September 30, 2010, the Company had borrowed $200,000 under the terms of this loan agreement, and had accrued interest of $58,200. For the nine month period ended September 30, 2010, a shareholder has advanced $200,000 to the Company ($116,817 as of December 31, 2009). These advances are payable on demand and non-interest bearing. F.GOING CONCERN The Company will need additional working capital for its future planned activity and to service its debt, which raises substantial doubt about its ability to continue as a going concern.Continuation of the Company as a going concern is dependent upon obtaining sufficient working capital to be successful in that effort.The management of the Company has developed a strategy, which it believes will accomplish this objective, through additional loans, and equity funding, which will enable the Company to operate for the coming year. G.STOCK OPTIONS On April 28, 2010, the Company issued 10,000,000 stock options to its President.These options are fully vested as of the grant date, have a contractual term of 5 years, and are exercisable at $0.01 per share.The Company uses the Black-Scholes model to estimate the fair value of its options.Assumptions used in calculating the fair value for these options were as follows:Exercise price of stock option – $0.01; Fair value of stock – $0.01; Expected term – 5 years; Expected volatility – 0.69; Expected dividends – $0.01; Risk free interest rate – 0.43%.Using these assumptions, we estimated the grant date fair value of these options to be $0.0056 per option, or $56,000.This amount was recorded as compensation expense in our financial statements for the period ended September 30, 2010.As no options were exercised subsequent to grant date, all 10,000,000 options are still outstanding.Other information regarding the number of options outstanding and exercisable at September 30, 2010 is as follows: 9 Outstanding Exercisable Number of options Weighted average contractual term (years) Weighted average exercise price $ $ Aggregate intrinsic value $
